

CHINA WATER AND DRINKS, INC.
( A Nevada Corporation)



Confidential
20 July 2007




Mr. Joe Chan
24/F., Flat C, Lechler Court
97 High Street
Hong Kong




Dear Mr. Chen,




RE: EMPLOYMENT LETTER


Further to the interveiw with our Mr. Xu and Mr. Chen, we (the “Company”) are
pleased to offer you a position of Chief Financial Officer from 20 August 2008,
subject to the satisfactory references and on the following terms and
conditions:


     
Remuneration
 
Your basis salary will be HK$70,000 per month.
     
Working days & Working Hours
 
The official working hours are from 9 a.m. to 6 p.m. from Monday to Friday. As
we are a public company in the US, you may be required to work during the day
time of the US time zone.
     
Probation
 
There will be an initial probationary period of three months. During the first
month, your employment may be terminated by either party by one day notice or
payment in lieu. For the remaining two months of your probationary period, your
employment may be terminated by either party giving notice of seven days or
payment in lieu of notice.
     
Annual Bonus
 
A bonus equivalent to one month’s salary will be paid at the Chinese new year
upon completion of one year’s service. For the sevices less than one complete
year, the bonus will be pro-rated.
     
Leave Entitlement
 
You will be entitled to 14 working days for your annual leave. Accumulation of
leave from year to year is permitted only with approval.

 
 
1

--------------------------------------------------------------------------------


 
 

     
Notice of Termination
 
Upon confirmation of your employment into the permanent establishment, one
month’s notice (excluding any accumulated annual leave entitlement) or one month
salary in lieu of notice is required by either side


You will be expected to maintain secrecy in respect of the affairs of the
Company both during and after your working relationship with the Company. As
your involvement may include contacting, nogotiating, reviewing and documenting
the confidential information of our Company, you must keep them confidential and
must not disclose to any third party during and after you terminate your
employment with us. You will be required at all times to comply with the
Company’s policies and procedures, which may be revised from time to time in
accordance with requirements. When you are working with us, you are expected to
give your entire and exclusive time and attention to the service of the Company,
in which capacity the Director considers appropriately. You are strictly
prohabited from accepting appointment from, engaging with or, introducing
projects to other competitors or working in co-operation with any competitor for
a project without prior consent from our company.


To signify your acceptance of the position now offered under the terms and
conditions listed above and, we shall be pleased if you will sign and return the
duplicate copy of this letter to us.


Your employment under this offer of Employment should be interpreted in
accordance with Hong Kong Law.




Yours truly,
China Water and Drinks, Inc.






/s/ Xu Hong Bin
Executive Director






Accepted by


 
/s/ Joe Chan
Joe Chan
 
 
2

--------------------------------------------------------------------------------

